SCHEDULE
   A
                                         SCHEDULE A

                               AUTHORITY FOR THE TAKING

           The property is taken under and in accordance with 40 U.S.C. $$ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division                  C,

Section 102, 110 Stat. 3009-546, 3009-554, as amended and codified at 8 U.S.C. $ 1103O)

& note; and the Act of Congress approved March 23, 2018,        as Public   Law I 15-141, div. F,

tit.lI,   132 Stat. 348, which appropriated the funds that shall be used for the taking.
SCHEDULE
    B
                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States,Mexico border    within the State of Texas.
SCHEDULE
   C
                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-WSL-I014
Owner: Jose Amoldo Aguilar
Acres:5.06


The remaining 5.06 acres from the original 15.21 acres as identified in the Warranty
Deed with Vendor's Lien, Document #:1992-293660, Volume 3371, Page 720, recorded
on November 24, 1992, in the Deed Records of Hidalgo County:

That portion out ofLot Six (6), Btock Twenty-Seven (27), Steele and Pershing
Subdivision, Hidalgo County, Texas; said portion herein conveyed being more
particularly described by metes and bounds as follows:

Commencing at the Northwest comer of Lot 6, Block 27 , thence with the West line of
said lot, also being the centerline of McColl Road, South 590.00 feet to the Northwest
comer and PLACE OF BEGINNING;

Thence East, at 20.00 feet pass a One-Half (1/2) inch diameter iron rod set at the East
R.O.W. of said road, at 1598.18 feet, in all to a One-Half(l/2) inch diameter iron rod set
for the Northeast comer hereof:

Thence with the East line ofsaid lot, South 00 degrees 06 minutes 32 seconds East,
247.07 feet pass a One-Half (1/2) inch diameter iron rod set at the North toe of an
irrigation canal, at 397.00 feet in all to the Southeast comer ofsaid lot for the Southeast
comer hereof;

Thence South, 89 degrees 00 minutes 00 seconds West, 1441.17 feet to an inside comer
of Lot 6, for an inside comer hereof;

Thence South 66 degrees 45 minutes 00 seconds West, 171.88 feet to the Southwest
comer of Lot 6, for the Southwest comer hereof;

Thence with the West line of said lot, North at 141.65 feet pass a One-Half (li2) inch
diameter iron rod set at the North toe of said canal, at 492.65 feet in all to the PLACE OF
BEGINNING, containing Fifteen and Twenty-One Hundredths (15.21) acres, more or
less, of which Ten and Ninety-Seven Hundredths (10.97) acres of land is cultivated, and
Four and Twenty Four Hundredths (4.24) acres are in canal R.O.W.

LESS - or- AS MODIFIED BY:
The 5.00 acres as identified in the Warranty Deed with Vendor's Lien, Document #:
1997-629774, recorded on October 13, 1997, in the Deed Records of Hidalgo County

A 5.00 acre tract of land out ofLot 6, Block 27, Steele and Pershing Subdivision, Hidalgo
County, Texas, according to the map recorded in Volume 8, Page 115, Deed Records in
the Office ofthe County Clerk of Hidalgo County, Texas, reference to which is here
made for all purposes, said 5 acres portion herein conveyed being more particularly
describe by metes and bounds as follows, to-wit;

Commencing at the Northwest comer of Lot 6, Block 27;

Thence, with the West line of said Lot, being also the centerline of McColl Road, South
590.00 feet to the Northwest corner and Place of Beginning;

Thence, East at 20.00 feet pass a 1/2 inch diameter iron rod set at the East right-of-way of
said road, at 1598.18 feet in all to a 112 inch diameter iron rod set for the Northeast comer
hereof;

Thence, with the East line ofsaid Lot, South 00 degrees, 06 minutes, 32 seconds East,
138.03 feet to a 1/2 inch diameter iron rod set for the Southeast comer hereof:

Thence, West aI 1577 .92 feet pass a 1/2 inch diameter iron rod set at the East right-of-
way of said road , at 1597 .92 feet in all to the Southwest comer hereof;

Thence, with the West line of said Lot, also being the centerline of McCol[ Road, North
138.03 feet to the PLACE OF BEGINNING.

LESS - or- AS MODIFIED BY:

The 5.15 acres as identified in the Gift Deed, Document #: 1998-7007 66, recorded on
August 12, 1998, in the Hidalgo County Records:

A tract ofland containing 5.15 acres more or less ofLot 6, Block 27, Steele and Pershing
Subdivisions, Hidalgo County, Texas, according to the map recorded in Volume 8, Page
115, Deed Records in the Office of the County Clerk of Hidalgo County, Texas,
reference to which is here made for all purposes; said 5.15 acre tract ofland being more
particularly described by metes and bounds as follows;

Beginning at a point, being South, 728.03 feet from the Northwest comer of Lot 6, Block
27, for the Northwest corner of this 5.15 acres tract:

Thence, East, passing a 1/2 inch diameter iron rod found 25.00 feet, a total distance
1597 .92 feet to a 112 inch diameter iron rod found for the Northeast comer of this tract:
Thence, South, 108.80 feet to a found 1/2 inch diameter iron rod fot the Southeast comer
of this tract;

Thence, North 74 degrees, 48 minutes, 52 seconds West, 70.60 feet to a set 1/2 inch
diameter iron rod for a point;

Thence, South 86 degrees,09 minutes,40 seconds West, 1381.35 feet to a set l/2 inch
diameter iron rod for a point;

Thence, South 81 degrees, 51 minutes 00 seconds West 127.80 feet to a set 1/2 inch
diameter iron rod for a point;

Thence. West 25.00 feet to a point for the Southwest comer of this tract;

Thence, North 200.90 feet to the   PONT OF BEGINNING and containing 5.15 acres of
land more or less.
                                                                  Tract: RGV-WSL-I014
SCHEDULE
    D
                                                              SCHEDULE D

                                                              MAP or PLAT




&rdar   lit .atucturr    Proi.ct- RGVia S.gnrnt E                                                        RgV   Sdo. / Hld.lgo Court


                _--l                            t.
                                                                                          I
                 ,.,r   ,t I                                    11                                   !
                                                     F
                                I                    L
                                                                     a                I
                           U
:
                                                F
                                                                     -=-tu
                                                                             I
                                                                                 I
                                                                                 ,l




                                                         LAND TO BE CONDEMNED


                Tract: RGV-WSL-I014
                Owner: Jose Amoldo Aguilar
                Acreage:5.06

                * The case caption identifies acreage for the entire parent tract; access to the entire parent
                tract may be necessary to complete a survey ofthe proposed tract outlined in red on the
                map above.
SCHEDULE
    E
                                           SCHEDULE E

                                         ESTATE TAKEN

                                       Hidalgo County, Texas

Tract: RGV-WSL-1014
Owner: Jose Amoldo Aguilar
Acres:5.06

             The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the

right ofthe United States, its agents, contractors, and assigns to enter in, on, over and across

the land described in Schedule C to survey, make borings, and conduct other investigatory

work for the purposes described in Schedule B and to access adjacent lands; including the

right   1o   trim or remove any vegetative or structural obstacles that interfere with said work;

reserving to the landowners, their successors and assigns all right, title, and privileges as

may be used and enjoyed without interfering with or abridging the rights hereby acquired;

subject to minerals and rights appurtenant thereto, and to existing easements for public

roads and highways, public utilities, railroads and pipelines.
SCHEDULE
   G
                                     SCHEDULE G

                                INTERE S        PARTIES

    The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature ofeach
person's property interest(s) as indicated by references in the public records and any
other information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference

 Jose   Arnoldo Aguilar                       RGV-WSI,-IOI4
 P.O. Box 4206                                November 24, 1992 - Warranty Deed
 Hidalgo, Texas 78557-3330                    with Vendor's Lien - Document# 1992-
                                              293660 Volume 3371,Page 720; Deed
                                              Records of Hidalgo County

                                              October 13, 1997 Warranty Deed with
                                              Vendor's Lien - Document # 1997-
                                              62977 4; Deed Records of Hidalgo County

                                              August 12, 1998 - Gift Deed - Document
                                              # 1998-700766; Deed Records of Hidalgo
                                              County
